Casey, J.,
dissents and votes to confirm in the following memorandum. Casey, J. (dissenting). In my view, the Tax Commission’s interpretation of section 1119 (subd [a], par [4]) of the Tax Law, as applied to the facts herein, is not irrational and, therefore, its determination should be confirmed. The mailing labels were not incorporated into or assembled with the catalogues; they were simply affixed to the outside of the already completed product. The labels had no relation to the function of the catalogues. They were used only in the delivery of the completed product to the users of that product. Indeed, once the catalogues were in the hands of the actual users the mailing labels served no purpose and their removal would have had no effect on the utility of the catalogues. As noted by the Tax Commission, the sole purpose of the labels was to provide the means for sending petitioners’ completed product (the catalogues) from New York to prospective users of the catalogue, both within and without the State. Once the catalogues were in the hands of the users, the labels’ function was at an end. Under these circumstances, it was not irrational to conclude, as the Tax Commission did, that the use of the mailing labels in New York was not restricted to fabricating the catalogues and that, therefore, petitioners were not entitled to the exemption in section 1119 (subd La], par 14]) of the Tax Law.